NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JAE JEONG LYU,                                   No. 20-55362

                Plaintiff-Appellant,             D.C. No. 2:19-cv-05533-JVS-FFM

 v.
                                                 MEMORANDUM*
ROBERT HIGHT, Deputy of District
Attorney, individual and official capacity; et
al.,

                Defendants-Appellees,

and

JOHN P. YUTAN; STEPHEN ISAGO,

                Defendants.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Jae Jeong Lyu appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims related to his arrests and convictions. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Lyu’s claims against defendants

Gravely and Hight because they are entitled to prosecutorial immunity. See

Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th Cir. 2009) (setting forth the scope of

prosecutorial immunity).

      We reject as without merit Lyu’s contentions that Heck v. Humphrey, 512

U.S. 477 (1994), is no longer good law and that the district court should have

treated his operative complaint as a habeas petition.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-55362